          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

KRIS K. AGRAWAL,                                )
GEO EXPLORATION, LLC                            )
ENERGY PRODUCTION                               )
SERVICES, LLC,                                  )
and COAL GAS USA, LLC                           )
                                                )      Case No.: CIV-18-866-D
      Plaintiff,                                )
                                                )
v.                                              )
                                                )
CHRISTOPHER HOLLAND,                            )
et al.,                                         )
                                                )
      Defendants.                               )

                                        ORDER

      Before the Court is Plaintiff Kris Agrawal’s Motion to Reconsider Due to Fraud

Upon Court at Every Level [Doc. No. 9] seeking relief from this Court’s Order [Doc. No.

8] of November 2, 2018, dismissing his Complaint [Doc. No. 1] sua sponte on the basis of

lack of subject matter jurisdiction pursuant to the Rooker-Feldman doctrine and failure to

comply with Fed. R. Civ. P. 8(a). Because Plaintiff appears pro se, the Court liberally

construes his motion. Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016).

       “Grounds warranting a motion to reconsider include (1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000) (citing Brumark Corp. v. Samson Resources Corp., 57 F.3d 941, 948

(10th Cir. 1995)). “[A] motion for reconsideration is appropriate where the court has
misapprehended the facts, a party's position, or the controlling law. It is not appropriate to

revisit issues already addressed or advance arguments that could have been raised in prior

briefing.” Servants of Paraclete, 204 F.3d at 1012; see United States v. Christy, 739 F.3d

534, 539 (10th Cir. 2014).

       Plaintiff has filed 257 pages of exhibits in support of his one-page motion. Although

nine pages thereof purport to be a Brief in Support of Declaratory Judgment Against Chris

Holland, Daniel Delluomo and Aletia Haynes Timmons to Resolve the Controversey Due

to Fraud Commited by Chris Holland and His Accomplices or Which All Other Remedy

in Law Have Been Exhausted or Thwarted [Doc. No. 9-3], it merely restates the allegations

in Plaintiff’s dismissed Complaint. This Brief in Support contains no citation of authority

or legal argument to justify reconsideration of the Court’s Order. Plaintiff fails to address

the Rooker-Feldman doctrine or the Fed. R. Civ. P. 8(a) issues identified in the Court’s

Order dismissing his Complaint.

       The remaining 248 pages of Plaintiff’s exhibits consist of State court filings, orders

and judgments, State agency determinations, and unexplained documents presumably in

support of Plaintiff’s allegations of fraud in the state court proceedings. These exhibits do

nothing but support the Court’s conclusion in its Order that Plaintiff is merely seeking

impermissible appellate review by this Court of multiple state court proceedings related to

an Administrative Law Judge’s award and enforcement thereof. [Doc. No. 8] at 6. These

exhibits also fail to address the Court’s concerns pursuant to Fed. R. Civ. P. 8(a).




                                              2
                                               
        
Plaintiff has presented no grounds that warrant reconsideration of the subject order and the

Court finds his Motion to Reconsider [Doc. No. 9] should be DENIED.

       IT IS SO ORDERED this 17th day of December 2018.




                                             3
                                              
        
